Whitfield, C. J.
—In an action brought in the Circuit *170Court for Taylor County by the plaintiff-in error against the West Coast Eailway Company, a verdict was rendered for the defendant, but no judgment thereon appears in the transcript.
Under the statute of this State a writ of error lies only to a “final judgment” in an action at law or to “an order granting a new trial at law.” Sections 1691 and 1695, General Statutes 1906. There is no order granting a new trial and the writ of error purports to be from a judgment, but none appears in the transcript except perhaps a judgment for costs. When a writ of error is taken to a judgment in an action at law, and there is in the record proper no entry of a final judgment terminating or disposing of the action, the writ of error is improperly issued and will be dismissed. A judgment for costs alone, where the merits of the cause are not adjudicated, and the action is not terminated or disposed of, is not such a final judgment as will support a writ of error. Dexter v. Seaboard Air Line Ry., 52 Fla. 250, 42 South. Rep. 695, and authorities cited.
Writ of error dismissed.
All concur.